 118DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDJeld-Wen of Everett,Inc.,iEmployer-PetitionerandLumber Production and IndustrialWorkersUnion,Local 1054,affiliatedwith the PugetSound District Council,Lumber and SawmillWorkers;Western Council of Lumber,Produc-tion and Industrial Workers, Union-Petitioner.Cases 19-RC-10958 and and 19-RM-187131 July 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN, BABSON, STEPHENS, ANDCRACRAFTOn 31 December 1985 the Regional Director forRegion 19 issued a Supplemental Decision andiSubsequentto the Board's grant of review, the then Employer, E ANord, Inc (Nord), filed a motion for reconsideration claiming that therepresentationproceeding had become moot as Nord no longer existedbecause anothercompany, Jeld-Wen of Everett, Inc (Jeld-Wen), hadpurchased Nord's assets inChapter 11 bankruptcy proceedings In itsmotion,Nord argued that Jeld-Wen was not a party to this proceedingand, therefore, could not be bound by a certification of the Union unlessitwas foundto be an alter ego or successor employer to Nord Nordassertedthat no such relationshipexistedThe Union, however, filed aresponsetoNord'smotion inwhich it argued that Jeld-Wen was a suc-cessor employer to Nord and thus the representational issues raised bythe petitionshad not become moot' From the facts presented, it appearedthat there had been no cessation or change in the operation of the plantduringthe change in ownership, nor had there been any change in theemployee complementAccordingly, the Board, on 9 July 1986, issued aNotice to Show Cause why Jeld-Wen should not be substituted for Nordin this proceeding The responses to the Notice to Show Cause fromNord, Jeld-Wen, and the Union, however, raisedsubstantialand materialissues offactwhich the Board found warranteda hearingregardingwhether Nord had ceased to exist and whether there was any single/jointemployer, alter ego, or successor employer relationship between Nordand Jeld-Wen Therefore, on 19 September 1986, theBoardremanded thecase to the Regional Director for a hearing and the issuance of a supple-mental decision on these issuesOn 18 December 1986 theRegionalDirector issued his supplementaldecisionfinding Jeld-Wen a successor employer to Nord Specifically, hefound that Jeld-Wen has continuedthe same businessoperations at theNordsite usingsubstantially the same work force to perform the samejobs usingNord equipment and methods of production to produce thesametypes of productsfor the samecustomers as Nord In addition, Jeld-Wen retainedNord'splant manager, personneldirector, and floor super-visors, andworking conditionsremainedsubstantially the same Thus, theRegionalDirector concluded that although Jeld-Wenhad made changesin some benefits and purchased some new equipment, these factors wereinsufficient to offset the other factors which overwhelmingly pointed to afinding of successorshipHe therefore found that Jeld-Wen is a successorto NordMagnolia Manor Nursing Home,260 NLRB 377 (1982) The Re-gionalDirectoralso foundthatJeld-Wen's purchase of Nord's assetsthrougha bankruptcyreorganizationdid not defeat a successorship find-ingNo requestfor review was filed by any of the parties with respect tothis decisionAs Jeld-Wen is a successor employer to Nord, Jeld-Wen is the propersubject of the organizationalinterestsof Nord's former employeesWehave therefore substituted Jeld-Wen as the partyin interestin this pro-ceeding In so doing,we find that Nord's contention in its motion for re-considerationthat substitution of Jeld-Wen for Nord would violate thebankruptcy court's order that Jeld-Wen acquire Nord's assets "free andclear of all claims, liens or interests" is without merit Our substitution ofJeld-Wen for Nord, likethe RegionalDirector's finding thatJeld-Wen isa successoremployer, is not precluded by the fact that Jeld-Wen pur-chased Nord's assets inbankruptcyReport on Challenges and Certification of Resultsinwhich he sustained the challenges to the ballotsof 464 economic strikers finding them ineligible tovote in the election as they had been engaged in aneconomic strike for more than 12 months, and cer-tified the results of the election. This election was arerun of the first election, conducted within 12months after the commencement of the economicstrike, but set aside due to the Employer's miscon-duct. In accordance with Section 102.67 of theBoard's Rules and Regulations, the Union filed atimely request for review of the Regional Direc-tor's decision. The Board, by mailgram order dated2 June 1986, granted the Union's request, as thiscase raises the novel question whether replacedstrikers,2 eligible to vote in an initial election heldwithin 12 months of the inception of an economicstrike, should be allowed to vote in a rerun electionheld outside the 12-month period of Section 9(c) ofthe Act where the rerun election is necessitated bymisconduct.The Board has considered the entire record inthis case, including the parties' briefs on review,and makes the following findings.Pursuant to the Regional Director's Decision andDirection of Election dated 15 June 1984, an elec-tionwas conducted on 11 July 1984 among theEmployer's employees. Both the striking employ-ees,who had been engaged in an economic strikesince 14 July 1983 when contract negotiations be-tween the Employer and the Union broke down,and their replacements voted in this election. Theelection resulted in challenged ballots sufficient innumber to affect the results of the election. In addi-tion, the Union filed timely objections to the elec-tion, as well as an unfair labor practice charge inCase 19-CA-16949 on 7 August 1984. A complaintissued in the unfair labor practice case on 27 Sep-tember 1984, amended on 15 November and 20 De-cember 1984, alleging 8(a)(1) violations. On 17 Oc-tober 1984 the Regional Director consolidated therepresentation case with the unfair labor practicecase for hearing before an administrative lawjudge.During the hearing, the parties voluntarily2It is unclear from the evidence before the Board whether all thechallenged employees are permanently replaced economic strikers Theonly finding with respect to the replacement of the strikers is that madeby the administrative law judge in E ANord Co,276 NLRB 1418, 1419(1985), in which he stated that "[w]hen the Union struck on July 14,1983, approximately 500 employees joined the strike Only a few of thosereturned to work, but the Company hired strike replacements and addi-tional employees until there were approximately 700 employees on thejob " We have assumed, for purposes of this decision, that all the strikingemployees were permanently replaced To the extent that any of thestrikerswere not permanently replaced, the voting eligibility of suchstrikers is of course unaffected by this decision as they remain eligible tovote so long as the Employer has not eliminated their jobs or dischargedor refused to reinstate them for misconduct or they have not abandonedinterestin their jobs SeeGulf States Paper Corp,219 NLRB 806 (1975)285 NLRB No. 19 JELD-WEN OF EVERETT, INC.resolved most the challenges and the judge ordereda recount of the ballots. The final tally of ballotsshowed that 528 votes were cast for the Union, 619votes against,with only 25 votes challenged. Asthe remaining challenged ballots were insufficientin number to affect the outcome of the election,they were not resolved. The judge sustained theUnion's election objections, however, because ofconsiderable employermisconduct, ordered theelection set aside, and directed a second election.The Board affirmed. E. A.Nord Co.,276 NLRB1418 (1985).The second election was conducted on 4 Decem-ber 1985. According to the official tally of ballots,20 votes were cast for the Union, 287 votes werecast against the Union, and there were 509 chal-lenged ballots, a number sufficient to affect the re-sultsof the election. No objections to the electionwere filed.Acting pursuant to Section 102.69 of the Board'sRules andRegulations,the Regional Director in-vestigated the challenges and, on the entire record,found that of the 509 challenged ballots at thesecond election 464 belonged to economic strikerswho had been engaged in an economic strike formore than 12 months. The Regional Director, rely-ing onGulf States Paper Corp.,3Wahl ClipperCorp.,4andPacific Tile Co.,5found that since thestrikers had been engaged in an economic strike formore than 12 months, they were ineligible to votein the rerun election. He therefore sustained thechallenges to their ballots. The remaining 45 chal-lenged ballots were not determinative. According-ly, the Regional Director certified the results of theelection, concluding that a majority of the validvotes plus challenged ballots had not been cast forthe Union.The eligibility of replaced strikers to vote in aBoard-conducted election is governed by Section9(c)(3), as amended in 1959. The objective of the1959 amendment was to eliminate the Taft-Hartleytotal prohibitionagainsteligibility for replaced eco-nomicstrikers in representationelectionsin orderto prohibit unfair "union busting" practices by em-ployers who under Taft-Hartley could precipitate astrike for the purpose of replacing strikers, call foran NLRB election in which the replacements voteagainst theunion,and thus get rid of the union.,The House and the Senate adopted different tac-tics to meet this objective. The proposal passed bythe Senate, substantially identical to the Eisenhow-3 219 NLRB 806 (1975).4E195 NLRB 634 (1972).e 137 NLRB 1358 (1962).sCong Rec July 8, 1959 at 9118 (Senator Goldwater), reprinted in 2Leg Hist 1290(1) (LMRDA 1959)119er administration's proposal on theissue,struckfrom Taft-Hartley the prohibition on voting byeconomic strikers and directed that they voteunder regulations prescribed by the Board. TheHouse version contained the Taft-Hartley prohibi-tion on voting by strikers, but prohibited the hold-ing of an election on a petition by another unionfor 6 months, if recognition was not an issue whenthe strike began, and, if the petition for an electionwas by an employer, the prohibition was for 12months.7In conference, the following language, whichbecame Section 9(c)(3),was substituted for theSenate and House proposals:Employees engaged in an economic strike whoare not entitled to reinstatement shall be eligi-ble to vote under such regulations as theBoard shall find are consistent with the pur-poses and provisions of this Act in any elec-tion conducted within twelve months after thecommencement of the strike.The Conference Committee's analysis states thatSection 9(c)(3) was amended...so as to permit employees engaged in aneconomic strike, even though they have beenreplaced, to vote in a representation election,under regulations promulgated by the Board.Such strikers are entitled to vote during thefirst 12 months after the commencement of theeconomic strike. [1 Leg. Hist. at 941.]The debate preceding this final compromise lan-guage suggests that the adopted 12-month periodstemmed primarily from two concerns. The firstwas the length of time replaced economic strikerswould be vested with the right to vote ' on an equalbasiswith replacements and thus empowered toaffect the results of an election.8 The second wasthe "factual and practical question of the extent ofthe genuine interests of replaced economic strikersin the issues which will be determined in the elec-tion."Wahl Clipper Corp.,supra at 636.97Cong. Rec Aug. 20, 1959 at 15120 (Senator Goldwater), 2 Leg. Histat 1360(3); H.R. Conf. Rep 1147 on S 1555 (Sept. 3, 1959), 1 Leg. Histat 9418Cong. Rec Apr 21, 1959 at 5731 (Senator Javits), 2 Leg Hist. at1064(3); Cong Rec. A May 21, 1959 at A 4308 (Congressman Kearns, 2Leg Hist at1750(3)).9The Employer contends that the reference in Sec 9(c)(3) to "anyelection" forecloses the eligibility to vote in all elections outside the 12-month period, whether'they are first or second elections. The Employer,however, fails to cite any legislative history in support of this contention.Further, given that the above-discussed House version prohibited thefiling of petitions during different time periods depending upon the identi-ty of the moving party, we find it dust as likely that the choice of theword "any" in the conference language was intended to address theelimination of these distinctions rather than eligibility in rerun elections 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSenator Javits of New York, a proponent of re-storing the right of replaced economic strikers tovote, admitted finding troublesome and difficult thequestion how long that right should continue. i 0 Hesaid,[u]ltimately we may be receptive to some limi-tation of time, but the problem of time has notarisen practically.What has happened practi-cally is that when an unreasonable time haselapsed, people float away, and as a practicalmatter, are not sufficiently interested to comeforward and vote. [2 Leg. Hist. at 1064 (3).]On this subject, Senator Case of South Dakota,said:I believe everyone would have to admit that ifone loses his right to vote by engaging in aconcerted stoppage of work, the right to strikehas been effectively curtailed, crippled, anddefeated.However, Senator Case called the time withinwhich the right to vote may be exercised, a sub-stantive matter, i i and went on to say:Ido not want them [replaced economicstrikers] to forfeit the right to vote too soon;but I think there should be a time limit, and inthe absence of any specific provision in the actit should be clear that the National Labor Re-lations Board itself should have the right, byregulation, to prescribe the time within whichthe voting right may be exercised. [2 Leg.Hist. at 1065 (1-2).]These statements are instructive in formulating arule which balances Congress' primary objective togrant replaced economic strikers the right to votein Board elections during the strike with its desireto impose reasonable time limitations on that right.Given the concerns which prompted the 12-montheligibility period, we read Section 9(c)(3) as requir-ing that replaced economic strikers be empoweredto affect the results of an election for at least 12months after the commencement of a strike. Tofind replaced economic strikers ineligible to vote inthe rerun of an election held during the 12-montheligibility period because the rerun election is out-side the 12-month period would deprive them ofthis power. This is so because a rerun election is arepeat election, standing in the place of anotherelection which has been tarnished because the con-ditions denied voters a free choice and thus setaside. The results of a set-aside election are vacatedand the results of the rerun election, free of objec-tionable conduct by any party, are substituted forthem. In this case, the vote of replaced economicstrikers, otherwise enfranchised by Section 9(c)(3),would be nullified and their intended power toaffect the election outcome rendered a fictionunless they are found eligible to vote in rerun elec-tions held outside the 12-month period of Section9(c)(3).Even Senator Case, who, as noted above,advocated some time limit on the eligibility of re-placed strikers to vote, indicated "if we deny theright to vote to economic strikers, we effectivelydefeat the right to strike." 12We will not interpretSection 9(c)(3) in such a way to defeat the right tostrike by totally denying replaced economic strik-ers the congressionally vested power to affect thechoice of bargaining representative.We further find the practical considerations airedduring congressional debates fail to support an in-terpretation of Section 9(c)(3) that would prohibitreplaced economic strikers from voting in a rerunelectionheldmore than 12 months from com-mencement of the strike. The legislative historysuggests that Congress sought to select a reasona-ble time period for holding an election duringwhich replaced economic strikers would not loseinterest in the election's outcome. Congress select-ed the 12-month limitation period clearly in thebelief that it represented a reasonable time. Presum-ably, then, an election conducted within a 12-month period draws the interest of those potential-ly affected by the outcome. It is doubtful that re-placed strikers who have voted in such an election,when it is set aside, will suddenly lose interest be-cause the 12-month period of Section 9(c)(3) haspassed.More likely, their interest will be sustainedby virtue of the fact that the election they voted indoes not count and that a rerun election will takeplace.Surely, the participation by 464 replacedeconomic strikers in the rerun election in this caseevinces an abiding concern in the election's out-come.Our interpretation of the 12-month limitationperiod of Section 9(c)(3) as not prohibiting re-placed strikers from voting in rerun elections, suchas the one in this case, is completely consonantwith the voting entitlement mandated by the 1959amendments and the directive therein that theBoard formulate regulations regarding voter eligi-bilitywhich "are consistent with the purpose andprovisions of the Act." Recognizing as the thrustof Section 9(c)(3) that replaced strikers not be dis-enfranchised, the Board has determined it appropri-ate to waive its usual practice of declining to directan election in the face of unresolved unfair labor°CongRec.Apr 21,1959 at5731, 2 LegHe,t at 1064(3)CongReL Apr21, 1959 at 5732, 2 LcgHhht at 1065(1)12Id JELD-WEN OF EVERETT, INC.practice charges affecting the unit involved in arepresentation proceeding, in order to hold an elec-tionwithin 12 months of the beginning of an eco-nomic strike.13 Here an election was held withinthe 12-month period, but because of election mis-conduct it has been set aside. To formulate in thiscircumstance a regulation that would withholdfrom the replaced strikers the right of every em-ployee to participate in an election which reflects afree and untrammeled choice' 4 because more than12months have passed since the strike began,would give undue significance to the 12-monthperiod of Section 9(c)(3) while ignoring the strik-er'smore fundamental statutory right to exercise afree choice.Further, to hold the strikers ineligible to vote inthe rerun election, the Board would be evading itsstatutory duty to' assure that elections are properlyconducted. The Board's general goal in this regardis to conduct elections under conditions as nearlyideal as possible to determine the uninhibited de-sires of employees and to provide "an atmosphereconducive to sober and inrormed exercise of thefranchise, free not only from interference, restraintand coercion violative of the Act, but also fromother elements which prevent or impede a reasona-ble choice." 15 To date, neither the replaced strik-ers nor any other unit employees have had the ben-efitof such an environment in which to decidewhether or not they wish to be represented by thePetitioner.The rerun procedure is routinely usedby the Board to remedy this deprivation of statuto-ry rights. For the Board to hold that the replacedeconomic strikers were not entitled to such an op-portunity while other unit employees were, wouldpenalize the economic strikers solely on the basis oftheir protected strike activity. Such a holding, inthe absence of an explicit statutory command,would be inconsistent with the fundamental pur-poses and provisions of the Act.Finally, the equities in this situation rest with thereplaced strikers. Their right to vote, unquestionedin the set-aside election, must not be destroyed bythemisconduct of others--conduct beyond theircontrol and beyond the permissible bounds thisBoard has drawn to assure properly conductedelections.Our holding that replaced economic strikers areeligible to vote in a rerun election held more than12months from the commencement of the strike,when they were eligible to vote in the set-asideelection held within the 12-month eligibility period,isnot inconsistent withWahl Clipper Corp.,supra.19 See generallyAmerican Metal Products Co.,139 NLRB 601 (1962).14Dal-Tex OpticalCo, 137 NLRB 1782 (1962)15Sewell Mfg. Co,138 NLRB 66, 70 (1962).121That case involved a first election, and the Boardheld that replaced economic strikers are not eligi-ble to vote in such an election held more than 12months after the commencement- of an economicstrike.' 6 The Board there did not consider what, ifany, effect the 12-month eligibility period of Sec-tion 9(c)(3) should have on the voting rights ofthose same strikers in a rerun election.Nor is our holding inconsistent with the Board'susual practice of setting the eligibility date for thererun election to include all employees in the unitfound appropriate who are employed during thepayroll period ending immediately preceding thedate of the election notice.'' The purpose of estab-lishing a more current eligibility list, rather thenreusing the list from the original election, is toadjust for changes in the work force. In this way,individuals who have voluntarily quit or have beenlawfully terminated, and have no current relation-ship with the employer, are removed from eligibil-ity because they have no entitlement to a voice inthe election outcome. In contrast, during an ongo-ing economic strike, the status of replaced econom-ic strikers vis-a-vis their employer remains the sameabsent affirmative evidence indicating that theiremployment has ended. Thus, like those workingbehind the picket line during the eligibility periodfor the first election, and employed during the eli-gibility period for the rerun election, replaced strik-ersmust be considered eligible to vote in the rerunelection.Accordingly, we shall apply the 12-month limita-tion period of Section 9(c)(3) to the first electionalone, reverse the Regional Director's decision, andfind that these replaced economic strikers are eligi-ble to vote in any rerun election necessitated byelectionmisconduct.We would treat the rerun asmerely a subsequent phase of the first election forpurposes of determining the voting eligibility of thereplaced economic strikers. That is, because thefirst electionwas conducted within the 12-monthlimitation period, we find that the strikers have metthe requirements of Section 9(c)(3) and are eligibleto vote in any rerun of that election that may berequired.16Wahl Clipper Corp.,supra at 636;Gulf States Paper Corp.,supra at806.17Unlike the instant case, the replaced strikers inWagner ElectricCorp.,127 NLRB 1082 (1960), were not enfranchised in the set-aside firstelection by Sec. 9(c)(3), and the duration of the strike was not a consider-ation in determining their eligibility to vote in the rerun election, Ratherthe strike was an intervening event, precipitated by the Employer's mis-conduct in the first election, and ending about 5 months later, before thererun election took place The Board there declined to use the eligibilityperiod established for the set-aside election, and sustained the challengesof the replaced strikers on the grounds that under Sec 9(c)(3) they wereineligible to vote in the rerun election because the strike had come to anend prior thereto 122DECISIONS OF THENATIONALLABOR RELATIONS BOARDAccordingly, the case is remanded to the Re-gional Director who is directed to open and countthe ballots of the economic strikers and to take anyfurther appropriate action which may be required.ORDERIt is ordered that this case is remanded to theRegionalDirector,who is directed to open andcount the ballots of the employees found to be eli-gible in accordance with the Board's Rules andRegulations and a revised tally of ballots issued andserved on the parties. In the event the 45 unre-solved challenges become determinative, the Re-gional Director is directed to take any further ap-propriate action that may be required.